Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 3/26/2021 have been acknowledged. Claims 1-8 are pending.

	Claim Objections
Claim 8 is objected to because the term “a measured” in lines 12, 17, and 22 should be changed to “the measured” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of controlling a fuel cell system comprising a step of determining whether an exhaust port inundation condition is satisfied based on conditions (i), (ii), and (iii), which involve comparing proportions to corresponding predetermined values, and a step of preventing detection of the anode gas outside the flow path of the anode gas as leakage of the anode gas by easing a detection criterion for an anode gas detector, which does not include specific actions in the “easing” or the “preventing”, nor does it indicate what 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a control unit configured to perform, when an exhaust port inundation condition is satisfied, prevention control for preventing the anode gas detector from detecting the anode gas as leakage of the anode gas” in lines 11-13. However, the claim does not specify which actions or fuel cell system parts are involved in the claimed prevention control. Claim 1 thus does not clearly define the function of the control unit which Applicant regards as the invention. Claims 2-7 are rejected for the indefinite claim 1.


Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicant amended claim 8 to recite “preventing, when the anode gas supplied to the fuel cell is detected outside a flow path of the anode gas and the exhaust port inundation condition is satisfied, detection of the anode gas outside the flow path of the anode gas as leakage of the anode gas by easing a detection criterion for an anode gas detector that detects leakage of anode gas within a regulation range, as compared with a case with the exhaust port inundation condition being not satisfied…” in lines 5-9. However, the amendment of adding the limitation “easing a detection criterion” does not specify the action taken or how this prevents the detection of anode gas outside the flow path as leakage. In effect, the amendment does not substantially add to the preventing step to make a particular practical application of the abstract idea. Further, the recitations of measuring values in (i)-(iii) do not amount to significantly more because gathering data in a general way is not considered to be significantly more than the 
Regarding the rejections under 35 U.S.C. 112(b), while Applicant’s amendments addressed some formality issues previously indicated, the amendments did not substantially add to the claims to make them definite. In claim 1, it is still unclear what prevention control means and how the control unit performs such prevention control. It was recommended, during the interview conducted on march 10th, 2021, to incorporate limitations such as that of claim 2. For claim 8, as explained above, the limitation of “easing a detection criterion” does not specify what action is taken or how this prevents the detection of anode gas outside the flow path as leakage. It is thus not clear what actions are taken or what fuel cell system parts are involved in the claimed determining and preventing steps, nor is it clear what effect there is or what to do when such determination is made and such detection is prevented.

Note to Applicant
A search was updated but did not yield a reference that taught the claimed control unit or method of controlling a fuel cell system, particularly, the claimed conditions (i)-(iii) to determine the exhaust port inundation condition. However, the claims remain not allowable due to the rejections under 35 U.S.C. 101 and 112(b) as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725